 

Exhibit 10.68

 

[ex10-68_001.jpg] 

  

 



 [ex10-68_002.jpg]

 

  

 



 [ex10-68_003.jpg]

 

  

 



 [ex10-68_004.jpg]

 



  

 



 [ex10-68_005.jpg]

 

  

 



 [ex10-68_006.jpg]

 



  

 

 [ex10-68_007.jpg]

 

  

 

 [ex10-68_008.jpg]

 



  

 

 

CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS

OF

IMMUNE THERAPEUTICS, INC.

 

The undersigned, constituting all of the Directors of Immune Therapeutics. Inc.
(the “Corporation”), a Florida C-Corporation, do hereby consent to the adoption
of, and hereby approve and adopt, the following resolutions effective as of 02
February 2020.

 

WHEREAS, the Board of Directors of’ the Corporation deems it in the best
interests of the company and shareholders to enter into the Securities Purchase
Agreement dated 02 February, 2020 (the “Agreement”), in connection with the
issuance of a convertible note of the Corporation in favor of REDSTART HOLDINGS
CORP. (the “Investor”), Convertible Promissory Note due twelve (12) months alter
issuance (the “Note”) with potential additional tranches during the term of the
note of up to S825,000.00 in the aggregate subject to approval of the Company
and the Investor. The Note is convertible into shares of common stock, 0.0001
par value per share, of Company (the “Common Stock”) upon the terms and subject
to the limitations and conditions set forth in such Note, along with an
Irrevocable Letter of Instruction Agreement (the “TA Letter-) with ClearTrust,
LLC, the Corporation’s transfer agent, with respect to the reservation of shares
of common stock of the Corporation to be issued upon any conversion of the Note:
the issuance of such shares of common stock in connection with a conversion of
the Note; and the indemnification of ClearTrust. LLC for all loss, liability, or
expense in carrying out the authority and direction contained in the TA Letter;

 

WHEREAS, the Board of Directors is aware that if the Note is paid before one
hundred and eighty (180) days alter the funding of the Note then there will be
no conversion rights for the Investor and no conversion to common stock,
however, it is understood that such arrangement requires significant early
repayment penalties. If the Note is paid after 180 days of the execution of the
Note then there are significant conversion provisions (discount to trading
price, selling of the common stock, etc.). As such, this transaction is intended
as bridge financing with the expectation that management will take all actions
commercially and legally possible to close a financing transaction within 180
days of the singing of this Note for a permanent equity financing and/or an
alternative financial arrangement with a related party, such as Medavate Corp.,
on terms to be negotiated in order to pay the Note in full before maturity;

 

WHEREAS, the Board of Directors is aware that the issuance and sale of shares
upon conversion, if said conversion does occur, of the Note being sold are
likely to result in dilution to the interests of the Company’s stockholders;

 

WHEREAS, the Issuer may not convert the Note into more than 4.99% of Immune’s
outstanding common stock at any point in time, the Issuer has the right to
transfer or sell all or part of the Note to other holders, in which case, if
those other holders convert their notes, conversions in the aggregate may result
in all holders holding more than 5% of Immune’s common stock at any point in
time;

 

 Page 1 of 3 

 

 

WHEREAS, the Board of Directors is aware that an increase in the number of
shares of our common stock that will become available for sale in the public
market upon any conversion of the Note may adversely affect the market price of
our common stock and, as a result, could impair the Corporation’s ability to
raise additional capital through the sale of its equity securities or
convertible securities;

 

WHEREAS, the issuance of the Note will not require additional guaranties by the
Company, the Board or any individuals on the Board or management team.

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the Management of the Corporation is hereby authorized to enter
into the Agreement, the Note and the TA Letter which provides in pertinent part:
( i) reservation of shares of common stock of the Corporation to be issued upon
any conversion of the Note; (ii) issuance of such shares of common stock in
connection with a conversion of the Note (issuance upon receipt of a notice of
conversion of the holder of the Note) without an further action or confirmation
by the Corporation; and (iii) indemnification by the Corporation of ClearTrust,
LLC for all loss, liability, or expense in carrying out the authority and
direction contained in the TA Letter;

 

RESOLVED, that the Chief Executive Officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time. to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions;

 

RESOLVED, that the Board authorizes Management of the Company to initially draw
up to $150,000, as management deems necessary, with any further advances to
require additional Board approval;

 

RESOLVED, that funds borrowed under the Note are to be used solely to satisfy
short-term working capital obligations including, but not limited to paying
individuals, advisors, vendors that are necessary to complete the proposed
acquisition of Aletheia Therapeutics Corp. and to file the Company’s 10K SEC
filing;

 

RESOLVED, the board approves the increase in authorized shares of common stock
from 500,000,000 to 750,000,000 to ensure there will be enough shares for this
contemplated transaction and any future financings;

 

IN WITNESS WHEREOF, the undersigned, do hereby certify that we are members of
the Board of Directors of the Corporation; that the aforementioned resolutions
are duly adopted and ratified by the Board of Directors of the Corporation and
held in accordance with its by-laws and the laws of the State of Florida; and
that the same have not in any way been modified. repealed or rescinded and are
in full force and effect.

 

[Signatures are on the following page]

 

 Page 2 of 3 

 

 

s/s Dr. Roscoe M Moore Jr.   Dr. Roscoe M Moore Jr. DVM, Ph.D., D. Sc      
Chairman of the Board, Director       s/s Kevin Phelps   Kevin Phelps, CPA      
Director       s/s Clifford Selsky   Clifford Selsky M.D. Ph.D.       Director  
    s/s Michael Sander   Michael Sander       Director       s/s Michael K.
Handley   Michael K. Handley       Chief Executive Officer, Director  

 

   

 

